Case 20-11086 Doc1 Filed 01/28/20 Page 1 of 10

 
 

Fill in this information to identify your case:

 
  

United States Bankruptcy Court for the:

  

DISTRICT OF MARYLAND-GREENBELT DIVISION

 

Case number (if known) Chapter you are filing under:
C) Chapter 7
0 Chapter 11
C) Chapter 12

 

@ Chapter 13 O Check if this is an
amended filing

 

 

 

AH Aarace/
Official Form 101 FY Brmd
Voluntary Petition for Individuals Filing for Bankruptcy 12/47

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you owna car,” the answer
would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish
between them. In joint cases, one of the Spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 7 in
all of the forms.

 

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer
every question.

Part: [EEAIGg Yourself

About Debtor 1: About Debtor 2 (Spouse Only in a Joint Case):
1. Your full name

Write the name that is on Darnell

 

 

 

your government-issued First name First name

picture identification (for

example, your driver's L

license or passport). Middle name Middie name

Bring your picture

identification to your Thomas -

meeting with the trustee. Last name and Suffix (Sr., Jr., tl, IM) Last name and Suffix (Sr., Jr., Il, Ill)

 

2. Allother names you have
used in the last 8 years

Include your married or
maiden names.

 

3. Only the last 4 digits of
your Social Security
number or federal XXX-XX-4727
Individual Taxpayer
Identification number
(ITIN)

 

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 1

 

 

 
Debtor 1

4. Any business names and
Employer Identification
Numbers (EIN) you have
used in the last 8 years

Include trade names and
doing business as names

Darnell L Thomas

Case 20-11086 Doc 1

About Debtor 1:

Wi have not used any business name or EINs.

Filed 01/28/20 Page 2 of 10

Case number (if known)

 

About Debtor 2 (Spouse Only in a Joint Case):

Ct have not used any business name or EINs.

 

Business name(s)

Business name(s)

 

EINs

EINs

 

5. Where you live

4237 Drake Court
Waldorf, MD 20603
Number, Street, City, State & ZIP Code

Charles
County

If your mailing address is different from the one
above, fill it in here. Note that the court will send any
notices to you at this mailing address.

If Debtor 2 lives at a different address:

Number, Street, City, State & ZIP Code

County

If Debtor 2's mailing address is different from yours, fill it
in here. Note that the court will send any notices to this
mailing address.

 

Number, P.O. Box, Street, City, State & ZIP Code

Number, P.O. Box, Street, City, State & ZIP Code

 

6. Why you are choosing
this district to file for
bankruptcy

Check one:

M Over the last 180 days before filing this petition,

| have lived in this district longer than in any
other district.

O sthave another reason.
Explain. (See 28 U.S.C. § 1408.)

Check one:

C1 Over the last 180 days before filing this petition, |
have lived in this district longer than in any other
district.

O_s|have another reason.
Explain. (See 28 U.S.C. § 1408.)

 

 

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy

 

page 2
Case 20-11086 Doc1 Filed 01/28/20 Page 3 of 10

Debtor 1 Darnell L Thomas Case number (if known)

 

 

Tell the Court About Your Bankruptcy Case

 

7. The chapter of the Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy
Bankruptcy Code you are (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
choosing to file under
O Chapter 7

O Chapter 11
O Chapter 12
@ Chapter 13

 

8. Howyouwillpaythefee Iwill pay the entire fee when | file my petition. Please check with the clerk's office in your local court for more details
about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier’s check, or money
order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
a pre-printed address.

O_ I need to pay the fee in installments. If you choose this option, sign and attach the Application for individuals to Pay
The Filing Fee in Installments (Official Form 103A).

O __siI request that my fee be waived (You may request this option only if you are filing for Chapter 7. By iaw, a judge may,
but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that
applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out
the Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.

 

 

 

 

 

9. Have you filed for OONo.
bankruptcy within the
last 8 years? M Yes,
District District of Maryland When 4/30/19 Case number 19-15801
District When Case number
District When Case number
10. Are any bankruptcy HENo

cases pending or being

filed byaspouse whois [ Yes.
not filing this case with

you, or by a business

partner, or by an

 

 

 

 

 

 

 

affiliate?
Debtor Relationship to you
District When Case number, if known
Debtor Relationship to you
District When Case number, if known
11. Do you rent your MNo Go to line 12.
residence? ,
OD Yes. Has your landlord obtained an eviction judgment against you?
O No. Go to line 12,
oO Yes. Fill out initial Statement About an Eviction Judgment Against You (Form 101A) and file it as part of
this bankruptcy petition.
Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 3

am ae

 
 

Debtor 1

Darnell L Thomas

Case 20-11086 Doc1 Filed 01/28/20 Page 4 of 10

Case number (if known)

 

 

Parts: [EE About Any Businesses You Own as a Sole Proprietor

 

12. Are you a sole proprietor

of any full- or part-time
business?

A sole proprietorship is a
business you operate as
an individual, and is nota
separate legal entity such
as a corporation,
partnership, or LLC.

If you have more than one
sole proprietorship, use a
separate sheet and attach
it to this petition.

No. Go to Part 4.

Yes. Name and location of business

 

Name of business, if any

 

Number, Street, City, State & ZIP Code

Check the appropriate box to describe your business:
Health Care Business (as defined in 11 U.S.C. § 101(27A))

Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
Stockbroker (as defined in 11 U.S.C. § 101(53A))

Commodity Broker (as defined in 11 U.S.C. § 101(6))

None of the above

OoOooaod

 

13.

Are you filing under
Chapter 11 of the
Bankruptcy Code and are
you a small business
debtor?

For a definition of smalf
business debtor, see 11
U.S.C. § 101(51D).

if you are filing under Chapter 11, the court must know whether you are a small business debtor so that it can set appropriate
deadlines. If you indicate that you are a small business debtor, you must attach your most recent balance sheet, statement of
operations, cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure
in 11 U.S.C. 1116(1)(B).

MNo. | am not filing under Chapter 11.

OI No. | am filing under Chapter 11, but !am NOT a small business debtor according to the definition in the Bankruptcy
Code.

O Yes. | am filing under Chapter 11 and | am a smal! business debtor according to the definition in the Bankruptcy Code.

 

14.

EERE Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

 

Do you own or have any
property that poses or is
alleged to pose a threat
of imminent and
identifiable hazard to
public health or safety?
Or do you own any
property that needs
immediate attention?

For example, do you own
perishable goods, or
livestock that must be fed,
or a building that needs
urgent repairs?

No.

QO Yes.
What is the hazard?

 

If immediate attention is
needed, why is it needed?

 

Where is the property?

 

Number, Street, City, State & Zip Code

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy page 4

0 eee

 

 
 

Debtor1 Darnell L Thomas

Case 20-11086 Doc 1

Explain Your Efforts to Receive a Briefing About Credit Counseling

Filed 01/28/20 Page 5 of 10

Case number (if known)

 

 

15. Tell the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about
credit counseling before
you file for bankruptcy.
You must truthfully check
one of the following
choices. If you cannot do
so, you are not eligible to
file.

If you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your
creditors can begin
collection activities again.

About Debtor.1:
You must check one:

| received a briefing from an approved credit |
counseling agency within the 180 days before |

filed this bankruptcy petition, and | received a

certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

| received a briefing from an approved credit DOD
counseling agency within the 180 days before |

filed this bankruptcy petition, but | do not have

a certificate of completion.

Within 14 days after you file this bankruptcy
petition, you MUST file a copy of the certificate and
payment plan, if any.

| certify that | asked for credit counseling O
services from an approved agency, but was

unable to obtain those services during the 7

days after | made my request, and exigent
circumstances merit a 30-day temporary waiver

of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you fited for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted

only for cause and is limited to a maximum of 15

days.

| am not required to receive a briefing about O
credit counseling because of:

O_—siIncapacity.
| have a mental illness or a mental deficiency
that makes me incapable of realizing or
making rational decisions about finances.

O Disability.
My physical disability causes me to be
unable to participate in a briefing in person,
by phone, or through the internet, even after |
reasonably tried to do so.

Ol_ Active duty.
tam currently on active military duty in a
military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver credit counseling with the court.

About Debtor 2 (Spouse Only in a Joint Case):
You must check one:

| received a briefing from an approved credit
counseling agency within the 180 days before | filed
this bankruptcy petition, and | received a certificate of
completion.

Attach a copy of the certificate and the payment pian, if
any, that you developed with the agency.

| received a briefing from an approved credit
counseling agency within the 180 days before | filed
this bankruptcy petition, but | do not have a certificate
of completion.

Within 14 days after you file this bankruptcy petition, you
MUST file a copy of the certificate and payment plan, if
any.

' certify that | asked for credit counseling services
from an approved agency, but was unable to obtain
those services during the 7 days after | made my
request, and exigent circumstances merit a 30-day
temporary waiver of the requirement.

To ask for a 30-day temporary waiver of the requirement,
attach a separate sheet explaining what efforts you made
to obtain the briefing, why you were unable to obtain it
before you filed for bankruptcy, and what exigent
circumstances required you to file this case.

Your case may be dismissed if the court is dissatisfied
with your reasons for not receiving a briefing before you
filed for bankruptcy.

If the court is satisfied with your reasons, you must still
receive a briefing within 30 days after you file. You must
file a certificate from the approved agency, along with a
copy of the payment pian you developed, if any. If you do
not do so, your case may be dismissed.

Any extension of the 30-day deadline is granted only for
cause and is limited to a maximum of 15 days.

| am not required to receive a briefing about credit
counseling because of.

O_sIncapacity.
{ have a mental illness or a mental deficiency that
makes me incapable of realizing or making rational
decisions about finances.

O_sDisability.
My physical disability causes me to be unable to
participate in a briefing in person, by phone, or
through the internet, even after | reasonably tried to
do so.

O) Active duty.
| am currently on active military duty in a military
combat zone.

If you believe you are not required to receive a briefing
about credit counseling, you must file a motion for waiver
of credit counseling with the court.

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy

page 5

 
Case 20-11086 Doc1 Filed 01/28/20 Page6 of 10

Debtor1 Darnell L Thomas Case number (if known)

 

 

Answer These Questions for Reporting Purposes

16. What kind of debts do 16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an

 

 

you have? individual primarily for a personal, family, or household purpose.”
C1 No. Go to line 16b.
lM Yes. Go to line 17.
16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.
C1 No. Go to line 16c.
O Yes. Go to line 17.
16c. State the type of debts you owe that are not consumer debts or business debts
17. Are you filing under HENo  !amnot filing under Chapter 7. Go to line 18.
Chapter 7?

(Yes. !am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses
are paid that funds will be available to distribute to unsecured creditors?

Do you estimate that
after any exempt
property is excluded and

 

 

 

administrative expenses C1 No
are paid that funds will
be available for CQ) Yes
distribution to unsecured
creditors?
18. How many Creditorsdo gy 4_49 C 1,000-5,000 D 25,001-50,000
ee mate thatyou =H g9.99 C1 5001-10,000 C1 50,001-100,000
CJ 100-199 C2 10,001-25,000 (1 More than100,000
0 200-999
19. How much do you @ $0 - $50,000 0 $1,000,001 - $10 million 1 $500,000,001 - $1 billion

estimate your assets to
be worth?

oO $50,001 - $100,000
Oo $100,001 - $500,000
0 $500,001 - $1 million

CD $10,000,001 - $50 million
CD) $50,000,001 - $100 million
C} $100,000,001 - $500 million

CO $1,000,000,001 - $10 billion
1 $10,000,000,001 - $50 billion
C2 More than $50 billion

 

20. How much do you
estimate your liabilities
to be?

lM $0 - $50,000

O $50,001 - $100,000
CZ $100,001 - $500,000
1 $500,001 - $1 million

[$1,000,001 - $10 million

0 $10,000,001 - $50 million
CF $50,000,001 - $100 million
1 $100,000,001 - $500 million

C1 $500,000,001 - $4 billion

O $1,000,000,001 - $10 billion
(1 $10,000,000,001 - $50 billion
0 More than $50 billion

 

Sign Below

 

For you

| have examined this petition, and | declare under penalty of perjury that the information provided is true and correct.

If | have chosen to file under Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11,
United States Code. | understand the relief available under each chapter, and | choose to proceed under Chapter 7.

If no attorney represents me and | did not pay or agree to pay someone who is not an attorney to help me fill out this
document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

| request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

| understand making a false statement, c ncealing property, or obtaining money or property by fraud in connection with a

 

 

bankruptcy case can result in fines up t¢/$250,200, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
and 3571. /
/s/ Darnell L Thomas jé

Vv

Darnell L Thomas
Signature of Debtor 1

Signature of Debtor 2

Executedon January 28, 2020 Executed on

MM/DD/YYYY

 

 

MM /DD/YYYY

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy page 6

 
Debtor1 Darnell L Thomas

Case 20-11086 Doc1 Filed 01/28/20 Page 7 of 10

Case number (if known)

 

 

For your attorney, if you are
represented by one

If you are not represented by
an attorney, you do not need
to file this page.

|, the attorney for the debtor(s) named in this petition, declare that | have informed the debtor(s) about eligibility to proceed
under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter
for which the person is eligible. | also certify that | have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b)
and, in a case in which § 707(b)(4)(D) applies, certify that [ have no knowledge after an inquiry that the information in the
schedules filed with the petition is incorrect.

Date January 28, 2020

 

Signature of Attorney for Debtor MM /DD/YYYY

 

Printed name

 

Firm name

 

Number, Street, City, State & ZIP Code

Contact phone Email address

 

 

 

Bar number & State

 

 

Official Form 101

 

Voluntary Petition for Individuals Filing for Bankruptcy page 7
Debtor1 Darnell L Thomas

Case 20-11086 Doc1 Filed 01/28/20 Page 8 of 10

Case number (if known)

 

 

For you if you are filing this
bankruptcy without an
attorney

If you are represented by an
attorney, you do not need to
file this page.

The law allows you, as an individual, to represent yourself in bankruptcy court, but you should understand that many
people find it extremely difficult to represent themselves successfully. Because bankruptcy has long-term
financial and legal consequences, you are strongly urged to hire a qualified attorney.

To be successful, you must correctly file and handle your bankruptcy case. The rules are very technical, and a mistake or
inaction may affect your rights. For example, your case may be dismissed because you did not file a required document,
pay a fee on time, attend a meeting or hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy
administrator, or audit firm if your case is selected for audit. If that happens, you could lose your right to file another case,
or you may lose protections, including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the court. Even if you plan to pay
a particular debt outside of your bankruptcy, you must list that debt in your schedules. If you do not list a debt, the debt may
not be discharged. If you do not list property or properly claim it as exempt, you may not be able to keep the property. The
judge can also deny you a discharge of all your debts if you do something dishonest in your bankruptcy case, such as
destroying or hiding property, falsifying records, or lying. Individual bankruptcy cases are randomly audited to determine if
debtors have been accurate, truthful, and complete. Bankruptcy fraud is a serious crime; you could be fined and
imprisoned.

If you decide to file without an attorney, the court expects you to follow the rules as if you had hired an attorney. The court
will not treat you differently because you are filing for yourself. To be successful, you must be familiar with the United
States Bankruptcy Code, the Federal Rules of Bankruptcy Procedure, and the local rules of the court in which your case is
filed. You must also be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal consequences?
ONo
@ ves

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are inaccurate or incomplete, you
could be fined or imprisoned?

[1 No
yes

Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
MNo
OJ Yes Name of Person

Attach Bankruptcy Petition Preparer’s Notice, Declaration, and Signature (Official Form 119).

 

By signing here, | acknowledge that I understand the risks involved in filing without an attorney. | have read and understood
this notice, and | am aware that filing a bankruptcy case without an attorney may cause me to lose my rights or property if | do

not properly handle the case. <

/s/ Darnell L Thomas i x for

Darnell L Thomas Signature of Debtor 2
Signature of Debtor 1

 

 

 

 

 

 

Date January 28, 2020 Date
MM/DD/YYYY MM/DD/YYYY
Contact phone Contact phone
Cell phone 2047 770 ~K7F3Y Cell phone
Email address Email address

 

 

 

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy page 8

 
Case 20-11086 Doc1 Filed 01/28/20 Page 9 of 10

#

United States Bankruptcy Court 4
District of Maryland-Greenbelt Division’

Inre —_ Darnell L Thomas

 

 

Debtor(s)

 

 

VERIFICATION OF CREDITOR MATRIX

The above-named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her knowledge.

MZ
Date: January 28, 2020 is! Darnell L Thomas ky | fon

Darnell L Thomas
Signature of Debtor

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy

 

 
Case 20-11086 Doc1 Filed 01/28/20 Page 10 of 10

ChexSystems

Attn: Consumer Relations
7805 Hudson Rd., Suite 100
Saint Paul MN 55125

Early Warning Services
16552 N 90th St.
scottsdale AZ 85255

Telecheck Services
PO Box 17120
Denver CO 80217-0120

Equifax Check Services
PO Box 30272
Tampa FL 33630-3272

TransUnion
P.O. Box 2000
Chester PA 19022

Experian
475 Anton Blvd
Costa Mesa CA 92626

Internal Revenue Service - MD
Special Procedures Staff

P.O. Box 1076

Baltimore MD 21203-1076

Comptroller of Maryland
Revenue Administration Division
Annapolis MD 21411-0001

M&T Bank
25 S Charles Street
Baltimore MD 21201

 
